Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-31 are pending.  
Election/Restrictions
Applicant elected Group I, claims 1-11 and 20-22, in the reply filed on 11/22/2021.
Claims 12-19 and 23-31 are withdrawn from consideration as being drawn toward a non-elected invention.
Claims 1-11 and 20-22 are examined on the merits herein.
OBJECTIONS WITHDRAWN
Specification & Abstract Objection
	Applicant’s amendment to the specification that removed the superfluous headings is sufficient to overcome the objections to the specification.
	Applicant’s amendment to the abstract that removed the phrase “said compound” is sufficient to overcome the objections to the abstract.
REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over KR-20170037116 (PTO-892).
‘116 teaches phthalazinone derivatives of Formula (I), 
    PNG
    media_image1.png
    142
    307
    media_image1.png
    Greyscale
, their methods of manufacture and their methods of pharmaceutical use.  R1 and R3 are H or F, R2 is H or NHR2a, wherein R2a can be H, C1-4 alkylamine or C1-6 alkyl, L is NH, NHCH2, or 
    PNG
    media_image2.png
    66
    58
    media_image2.png
    Greyscale
, and Z can be a C3-C8 cycloalkyl (paragraphs 122 original, paragraphs 16 and 22 translation).
The method of making phthalazinone derivatives is as follows: 

    PNG
    media_image3.png
    209
    594
    media_image3.png
    Greyscale
,
wherein R1 and R3 can be H and Formula 2 can be 
    PNG
    media_image4.png
    89
    88
    media_image4.png
    Greyscale
(paragraph 22 translation, paragraph 164 original).
The last three steps of the above method are specifically exemplified as follows:

    PNG
    media_image5.png
    194
    836
    media_image5.png
    Greyscale

	A method of making the compound of Formula 1 of the instant invention is disclosed comprising deprotecting a compound of Formula 4, wherein X1 is trifluoroacetyl (paragraph 161 translation, paragraph 164 original).  
In the first step of the reaction, chemical formula 2 of ‘116, which is Formula 3 of the instant invention, is reacted with chemical formula 9 of ‘116, which is Formula 2 of the instant invention, wherein Formula 2 is 
    PNG
    media_image4.png
    89
    88
    media_image4.png
    Greyscale
 (paragraphs 131, 135 translation, paragraph 135 original).
	Diisopropylethylamine is taught in the method of manufacture during the reaction between compound 2, Formula 3 of the instant invention, and compound 9, Formula 2 of the instant invention (paragraph 153 translation).
	If the compound of the invention is a base, the desired pharmaceutically acceptable salt may be prepared by any suitable method available in the art, for example, treatment of the free base with an inorganic acid, such as hydrochloric acid.  If the compound of the invention is an acid, the desired pharmaceutically acceptable salt may be prepared by any suitable method, for example, treatment of the free acid with an inorganic or organic base, such as an alkali metal hydroxide (paragraphs 80 and 81 translation).  
	The method of ‘116 differs from that of the instant claims in that the compounds of Formula 1, Formula 3 and Formula 4 of ‘116 contain a NHCH3 group and F on the phenyl ring of the phthalazinone, 
    PNG
    media_image6.png
    116
    117
    media_image6.png
    Greyscale
.
	The method of ‘116 differs from that of the instant claims in that it does not exemplify an acid addition salt of Formula 2.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify 
    PNG
    media_image7.png
    161
    190
    media_image7.png
    Greyscale
 ,
    PNG
    media_image8.png
    132
    237
    media_image8.png
    Greyscale
, and  
    PNG
    media_image9.png
    112
    195
    media_image9.png
    Greyscale
 of ‘116 by substituting R1, F and NHCH2 with hydrogens, to arrive at the instantly claimed methods wherein Formula 3 is 
    PNG
    media_image10.png
    142
    178
    media_image10.png
    Greyscale
 , Formula 4 is 
    PNG
    media_image11.png
    149
    263
    media_image11.png
    Greyscale
 , and  Formula 1 is 
    PNG
    media_image12.png
    151
    277
    media_image12.png
    Greyscale
.  One of ordinary skill in the art would have been motivated to substitute R1, F and NHCH2 with hydrogens because ‘116 teaches F and hydrogen as interchangeable at the R1 position of ‘116, and ‘116 teaches NHCH2 and hydrogen as interchangeable at the R2 position of ‘116.  
	It would have been prima facie obvious to one or ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify 
    PNG
    media_image4.png
    89
    88
    media_image4.png
    Greyscale
by adding an acid addition salt, to arrive at the instantly claimed methods wherein Formula 2 is 
    PNG
    media_image13.png
    74
    148
    media_image13.png
    Greyscale
.  One of ordinary skill in the art would have been motivated to teach 
    PNG
    media_image4.png
    89
    88
    media_image4.png
    Greyscale
as an acid addition salt because ‘116 teaches that the desired pharmaceutically acceptable salt may be prepared by any suitable method available in the art.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over KR-20170037116 (PTO-892) as applied to claims 1-7, 11 and 20-22 above, and further in view of Wuts (PTO-892). 
	‘116 is applied as discussed in the above 35 U.S.C 103 rejection.
	While ‘116 teaches a TFa amine protecting group, the method of ‘116 differs from that of the instantly claimed invention in that it does not teach fluorenylmethoxycarbonyl (Fmoc) and p-methoxybenzyl (PMB) as amine protecting groups. 
	Wuts teaches Tfa, Fmoc and PMB as well known, useful amine protecting groups for use in organic synthesis reactions (pages 907, 912,971, 990 and 1000).   
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify 
    PNG
    media_image14.png
    73
    88
    media_image14.png
    Greyscale
of ‘116 by substituting the trifluoroacetyl (TFa) with Fmoc or PMB, as taught by Wuts, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to substitute TFa with Fmoc or PMB because Wuts teaches TFa, Fmoc and PMB as well known, useful amine protecting groups for use in organic synthesis reactions.  It is prima facie obvious to substitute one known element, TFa, for another, Fmoc or PMB, to obtain the predictable result of an amine protecting group.
Response to Arguments
103 Rejection over KR 20170037116	
Applicant argues that KR ‘116 teaches away from the instantly claimed process in that KR ‘116 specifically excludes the case where R1 and R3 are both H and teaches the benefits of introducing a fluoro group into the backbone of phthalazinone.
	This argument is not found persuasive.  While KR ‘116 does teach improved efficacy by introducing a fluoro group at R1 or R2 of the phthalazinone structure, KR ‘116 does not appear to directly teach that hydrogens at the R1 and R2 position of the phthalazinone structure will not have any activity.

Applicant’s argument that there is no teaching, suggestion, or motivation to modify the reference, is not persuasive because obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 ).  
While the exemplified compounds of KR ‘116 comprise a F at R1 or R2 when one of R1 or R2  is H, KR ‘116 still teaches H as a possibility at each of these positions and exemplifies compounds with H at R1 and compounds with H at R2.  One of ordinary skill in the art would have been motivated to substitute R1 of
    PNG
    media_image7.png
    161
    190
    media_image7.png
    Greyscale
, with hydrogen, and F, at the R1 position, and NHCH2 of 
    PNG
    media_image8.png
    132
    237
    media_image8.png
    Greyscale
, with hydrogens, with a reasonable expectation of success, to arrive at the instantly claimed methods wherein Formula 3 is 
    PNG
    media_image10.png
    142
    178
    media_image10.png
    Greyscale
 , Formula 4 is 
    PNG
    media_image11.png
    149
    263
    media_image11.png
    Greyscale
 , and  Formula 1 is 
    PNG
    media_image12.png
    151
    277
    media_image12.png
    Greyscale
. because ‘116 teaches F and hydrogen as interchangeable at the R1 position of ‘116, and ‘116 teaches NHCH2 and hydrogen as interchangeable at the R2 position of ‘116.  
Applicant argues that the skilled artisan starting from KR ‘116 would not have deduced the simpler reaction scheme of instant claim 1 and that to prepare the phthalazinone derivative compound including a fluoro group, KR ‘116 teaches the reductive amination (=reductive alkylation) and the deprotection reaction of a phthalazinone derivative compound of formula 11 in which a fluoro group and an amino group are included in the backbone of phthalazinone.
This argument is not persuasive.  The reductive animation step of KR ‘116, prior to the deprotection reaction, is only required if R1 or R2 are not hydrogens.  However, as stated above, it would have been obvious to one of ordinary skill in the art to modify the teachings of KR ‘116 to arrive at compounds wherein Formula 3 is 
    PNG
    media_image10.png
    142
    178
    media_image10.png
    Greyscale
 , Formula 4 is 
    PNG
    media_image11.png
    149
    263
    media_image11.png
    Greyscale
 , and  Formula 1 is 
    PNG
    media_image12.png
    151
    277
    media_image12.png
    Greyscale
.  As such, a reductive amination step is not required, since both the R1 and R2 positions of the phthalazinone structures of KR ‘116 are hydrogens.       
.

103 Rejection over KR 20170037116 in view of Wuts
	Applicant argues that Wuts does not teach or suggest a method of preparing a compound of Formula 4.
This argument is not found persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	As noted above in the rejection, Wuts is relied upon in combination with KR ‘116 to teach that Tfa, Fmoc and PMB are well known, useful amine protecting groups for use in organic synthesis reactions.  As such, one of ordinary skill in the art would have been motivated to substitute TFa with Fmoc or PMB because Wuts teaches TFa, Fmoc and PMB as well known and interchangeable amine protecting groups.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN Q. WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622